Citation Nr: 1605831	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.

2.  Whether referral to the Director of Compensation service for an extraschedular evaluation under 38 C.F.R. § 3.321 is warranted.

3.  Entitlement to a total disability rating based on individual unemployability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which continued a 10 percent rating for residuals of a right knee injury with removal of loose body and right intrapatellar bursa.

An April 2013 rating decision continuing a 10 percent rating for residuals of a right knee injury, and noted the Veteran's 10 percent rating was previously for residuals of a right knee injury with removal of loose body and right intrapatellar bursa.  Thus the rating sheet showed that the Veteran had a noncompensable rating for his right knee from August 7, 1979 to November 14, 1995 and a 10 percent rating from November 15, 1995 to February 11, 2013 under Diagnostic Codes 5299 -5259.  His 10 percent rating then continued from February 12, 2013 under Diagnostic Codes 5003-5260.

These claims were previously before the Board in March 2015.  The Board denied entitlement to a rating in excess of 10 percent for a right knee injury, and found that referral to the Director of Compensation Services for evaluation of an extraschedular rating was not warranted.  The Board remanded the issue of entitlement to TDIU.  

The Veteran appealed the March 2015 decision to United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's attorney and a representative of the VA's Office of General Counsel filed a Joint Motion for Remand (JMR).  In the Joint motion, the parties agreed that the Court should vacate the Board's findings regarding the issues currently on appeal and remand the issues for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2015 JMR found that the March 2013 VA examination did not adequately portray functional loss on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  Specifically, the JMR cited that the 2013 examiner noted that there was no objective pain on motion, and no additional loss of motion with repeated testing, but also noted that factors contributing to functional loss included pain on movement, less movement than normal and swelling.  Additionally, the JMR noted that Board remanded a claim for TDIU based on the Veteran's statement that he quit his business in 2002 due to his right knee, but that the Board determined that referral for extraschedular was not warranted.  Therefore, the JMR found that the Board "failed to explain how the record of the Appellant's employment and employability could be complete with regard to an extraschedular rating but incomplete with regard to TDIU," citing Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

As such, on remand the Veteran should be scheduled for a VA joint examination.  The examination must include assessment of the functional impact of the Veteran's right knee disability, and any information from the Veteran's regarding any flare-ups of right knee symptoms.

Additionally, the AOJ should refer the Veteran's claims for entitlement to an extraschedular rating for his right knee disability and entitlement to TDIU to the Director of Compensation Services for extraschedular consideration.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ongoing VA treatment records should be obtained.

2.  Request information on, and releases for, any private treatment records regarding the Veteran's right knee from 2014 onward.

3.  Schedule the Veteran for a VA joint examination to determine the current severity of the Veteran's right knee disability and the impact that his service connected disabilities have in an occupational setting.  The examiner should ensure that the examination report includes any information on flare-ups of right knee symptoms, and on the functional impact of the Veteran's right knee.  The examiner must describe any functional impairment and the impact of the service connected disorder in both physical and sedentary employment settings.

4.   Thereafter, refer the issues of an increased extraschedular rating and entitlement to TDIU to the Director of Compensation Service, for extraschedular consideration under both 38 C.F.R. § 3.321 and § 4.16.

5.  Once the issues on appeal has returned from the Director of Compensation Service, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




